 

Exhibit 10.1

INDUCEMENT AWARD

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee:

 

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

 

 

Option Exercise Price per Share:

$

 

 

 

[FMV on Grant Date]

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an
option (the “Stock Option” or “Award”) to purchase on or prior to the Expiration
Date specified above all or part of the number of shares of Common Stock, par
value $0.01 per share (the “Stock”) of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Terms and Conditions of the Inducement Award, attached
hereto as Exhibit A (the “T&C”).  This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended. For the avoidance of doubt, this Award is not issued under the
Company’s 2014 Stock Option and Incentive Plan, and does not reduce the share
reserve under such equity plan.   This Stock Option is granted as an “employment
inducement award” pursuant to the exemption provided by Section 303A.08 of the
New York Stock Exchange Listed Company Manual.

1.Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the T&C) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains an employee of the Company
or a Subsidiary on such dates:

 

Incremental Number of

Option Shares Exercisable

Exercisability Date

 

 

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the T&C.

 

--------------------------------------------------------------------------------

 

2.Manner of Exercise. 

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the satisfaction of any obligations for Tax-Related Items (as
defined below) due in connection with the Option; (iii) the fulfillment of any
other requirements contained herein or in the T&C or in any other agreement or
provision of laws, and (iv) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the T&C and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations.  In the event the Optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the T&C.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been

2

--------------------------------------------------------------------------------

 

entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock. 

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the T&C, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the T&C) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination, may thereafter be exercised by the Optionee for
a period of 12 months from the date of termination or until the Expiration Date,
if earlier.  Any portion of this Stock Option that is not exercisable on the
date of termination shall terminate immediately and be of no further force or
effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or any Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or any Subsidiary.

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock

3

--------------------------------------------------------------------------------

 

Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect. 

For purposes of this Agreement, the Optionee’s employment will be considered
terminated as of the date the Optionee is no longer actively providing services
to the Company or any Subsidiary (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any).  Unless otherwise determined by the Company, the
Optionee’s right to vest in the Stock Options under the T&C, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Optionee’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Optionee is employed or the terms of the
Optionee’s employment agreement, if any).  The Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively
providing services for purposes of his or her Agreement (including whether the
Optionee may still be considered to be providing services while on a leave of
absence).

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.Incorporation of T&C.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by the T&C, including the powers
of the Administrator set forth in  Section 2(b) of the T&C.  Capitalized terms
in this Agreement shall have the meaning specified in the T&C, unless a
different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.Responsibility for Taxes.  The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary which employs the
Optionee (the “Employer”), the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Optionee’s Award and legally
applicable to the Optionee (“Tax-Related Items”) is and remains the Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Optionee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Stock Option,
including, but not limited to, the grant, vesting or exercise of this Stock
Option, the subsequent sale of  Option Shares acquired pursuant to such exercise
and the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of this Stock
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Optionee is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Optionee

4

--------------------------------------------------------------------------------

 

acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. 

(a)Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.  In this regard, the Optionee
authorizes the Company or its agent to satisfy the obligations with regard to
all Tax-Related Items by one or a combination of the following:

(i)withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or

(ii)withholding from proceeds of the sale of Option Shares acquired upon
exercise of the Stock Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization without further consent); or

(iii)withholding in Option Shares to be issued upon exercise of the Option a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the minimum withholding amount due; or

(iv)by any other method deemed by the Company to comply with applicable laws.

(b)Depending on the withholding method and subject to the foregoing, the Company
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Optionee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
in shares.  If the obligation for Tax-Related Items is satisfied by withholding
in Option Shares, for tax purposes, the Optionee is deemed to have been issued
the full number of Option Shares subject to the exercised Stock Option,
notwithstanding that a number of the Option Shares are held back solely for the
purpose of paying the Tax-Related Items.

(c)Finally, the Optionee agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s acceptance of the Stock
Option that cannot be satisfied by the means previously described.  The Company
may refuse to issue or deliver the Option Shares or the proceeds of the sale of
Option Shares if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.

7.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the T&C or this Agreement to continue the
Optionee in employment and neither the T&C nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

5

--------------------------------------------------------------------------------

 

8.Integration.  This Agreement and the T&C constitute the entire agreement
between the parties with respect to this Stock Option and supersede all prior
agreements and discussions between the parties concerning such subject matter. 

9.Nature of Grant.  In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:

(a)the T&C may be modified or amended by the Company at any time, to the extent
permitted by the T&C;

(b)the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;

(c)all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;

(d)this Stock Option grant shall not be interpreted as forming an employment
contract with the Company;

(e)this Stock Option and any Option Shares acquired under this Agreement are not
intended to replace any pension rights or compensation;

(f)this Stock Option and any Option Shares acquired under this Agreement, and
the income and value of same, are not part of normal or expected compensation
for any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;

(g)the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;

(h)if the underlying Option Shares do not increase in value, this Stock Option
will have no value;

(i)if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of this Stock Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Employer, the Company or any of its
Subsidiaries, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed

6

--------------------------------------------------------------------------------

 

by a court of competent jurisdiction, then, by acceptance of this Award, the
Optionee shall be deemed irrevocably to have agreed not to pursue such claim and
agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and 

(k)unless otherwise provided in the T&C or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.

10.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s Award or the Optionee’s acquisition or sale of the underlying Option
Shares.  The Optionee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her Stock Option before
taking any action related to the Award.

11.Data Privacy.  The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Employer, Company and any Subsidiary
for the exclusive purpose of implementing, administering and managing the
Optionee’s Award. 

The Optionee understands that the Employer, the Company and its Subsidiaries may
hold certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Award.  

The Optionee understands that Data will be transferred to the Award’s service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Award.  The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country. 
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Optionee authorizes the Company, the Award
service provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Award to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Optionee’s Award.  The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s Award. 
The Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without

7

--------------------------------------------------------------------------------

 

cost, by contacting in writing his or her local human resources representative. 
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Optionee does not consent, or if the
Optionee later seeks to revoke his or her consent, his or her  employment status
or service and career with the Company or any Subsidiary will not be adversely
affected; the only adverse consequence of refusing or withdrawing consent is
that the Company would not be able to grant the Optionee Stock Options or other
equity awards or administer or maintain such awards.  Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s Award.  For more information on the consequences of the Optionee’s
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.

12.Governing Law; Venue.  This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions.  For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, including the courts where this grant is made and/or to be
performed.

13.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to the Award by electronic means.  The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to the terms of the Award through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

14.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15.Insider Trading Restrictions/Market Abuse Laws.  The Optionee acknowledges
that, depending on the Optionee’s country of residence, the Optionee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Optionee’s ability to acquire or sell Option Shares or rights to
Option Shares (e.g., the Option) under the Award during such times as the
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in the Optionee’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  The
Optionee acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and the Optionee is advised to speak to his or her
personal advisor on this matter.

16.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Optionee’s Stock Option and on any Option Shares
purchased upon exercise of this Stock Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

8

--------------------------------------------------------------------------------

 

17.Waiver.  The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee. 

18.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.



9

--------------------------------------------------------------------------------

 

ZENDESK, INC.

 

 

By:

 

 

Title:

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF THE INDUCEMENT AWARD

 

1.

GENERAL PURPOSE; DEFINITIONS

The Company intends that this Award is for a person to whom the Company may
issue securities without stockholder approval as “employment inducement awards”
pursuant to the exemption provided by Section 303A.08 of the New York Stock
Exchange Listed Company Manual.

The following terms shall be defined as set forth below:

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee.

“Award” except where referring to a particular category of grant under the Terms
and Conditions, shall include Stock Options and Restricted Stock Units, as
applicable.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award.  The Award Certificate is subject
to the terms and conditions set forth herein.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Company” means Zendesk, Inc.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations.  If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Restricted Stock Units” means an Award of phantom stock units to a grantee.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity

 

--------------------------------------------------------------------------------

 

(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

2.

ADMINISTRATION OF THE AWARD; ADMINISTRATOR AUTHORITY

(a)Administration of the Award.  The Award shall be administered by the
Administrator.

(b)Powers of Administrator.  The Administrator shall have the power and
authority:

(i)to determine and modify from time to time the Terms and Conditions, including
restrictions of an Award;

(ii)to accelerate at any time the exercisability or vesting of all or any
portion of an Award;

(iii)subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(iv)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Award and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions set forth herein and any
Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Award; to decide all disputes
arising in connection with the Award; and to otherwise supervise the
administration of the Award.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and the grantee.

(c)Award Certificate.  The Award shall be evidenced by an Award Certificate that
sets forth the terms, conditions and limitations for the Award which may
include, without

2

--------------------------------------------------------------------------------

 

limitation, the term of the Award and the provisions applicable in the event
employment or service terminates. 

(d)Indemnification.  Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Award, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

3.

STOCK; MERGERS; SUBSTITUTION

(a)Changes in Stock.  Subject to Section 3(b) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the exercise price for
each share subject to any outstanding Stock Options, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options) as to which such Stock Options remain exercisable and (ii)
the  number and kind of shares or other securities subject to any then
outstanding Awards.  The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to an Award and the
exercise price and the terms of the Award to take into consideration cash
dividends paid other than in the ordinary course or any other extraordinary
corporate event.  The adjustment by the Administrator shall be final, binding
and conclusive.  No fractional shares of Stock shall be issued resulting from
any such adjustment, but the Administrator in its discretion may make a cash
payment in lieu of fractional shares.

(b)Mergers and Other Transactions.  Except as the Administrator may otherwise
specify with respect to the Award in the Award Certificate, in the case of and
subject to the consummation of a Sale Event, the parties thereto may cause the
assumption or continuation of the Award theretofore granted by the successor
entity, or the substitution of such Award with a new Award of the successor
entity or parent thereof, with appropriate adjustment as to the number and kind
of shares and, if appropriate, the per share exercise prices, as such parties
shall agree.  To the extent the parties to such Sale Event do not provide for
the assumption, continuation or substitution of the Award, upon the effective
time of the Sale Event, the Award shall terminate.  In the event of such
termination, (i) the Company shall have the option (in its sole discretion) to
make or provide for a cash payment to the grantee holding Stock Options, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale

3

--------------------------------------------------------------------------------

 

Price multiplied by the number of shares of Stock subject to outstanding Stock
Options (to the extent then exercisable  at prices not in excess of the Sale
Price) and (B) the aggregate exercise price of all such outstanding Stock
Options; or (ii) the grantee shall be permitted, within a specified period of
time prior to the consummation of the Sale Event as determined by the
Administrator, to exercise all outstanding Stock Options (to the extent then
exercisable) held by the grantee. 

4.

ELIGIBILITY

The grantee will be a full or part-time officer or other employee (including a
prospective employee) to whom the Company may issue securities without
stockholder approval as an “employment inducement award” pursuant to the
exemption provided by Section 303A.08 of the New York Stock Exchange Listed
Company Manual.

5.

STOCK OPTIONS

(a)Award of Stock Options. All Stock Options granted under the Award shall be
non-qualified stock options.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the Terms and Conditions, as the Administrator
shall deem desirable.

(b)Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.

(c)Option Term.  The term of the Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.

(d)Exercisability; Rights of a Stockholder.  The Stock Option shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of the Stock
Option.  The grantee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

(e)Method of Exercise. The Stock Option may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased.  Payment of the purchase price may be made by
one or more of the following methods as provided in the Award Certificate:

(i)In cash, by certified or bank check or other instrument acceptable to the
Administrator;

4

--------------------------------------------------------------------------------

 

(ii)Through the delivery (or attestation to the ownership) of shares of Stock
that are not then subject to restrictions under any Company plan.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date; 

(iii)By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or

(iv)By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Stock issuable upon exercise by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price.

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of the Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Award Certificate or applicable provisions of laws (including
the satisfaction of any withholding taxes that the Company is obligated to
withhold with respect to the optionee).  In the event an optionee chooses to pay
the purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of attested shares.  In
the event that the Company establishes, for itself or using the services of a
third party, an automated system for the exercise of Stock Options, such as a
system using an internet website or interactive voice response, then the
paperless exercise of Stock Options may be permitted through the use of such an
automated system.

6.

RESTRICTED STOCK UNITS

(a)Nature of Restricted Stock Units.   The Administrator shall determine the
restrictions and conditions applicable to the Restricted Stock Unit at the time
of grant.  Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives.  At the end of any deferral period, the Restricted Stock Units, to
the extent vested, shall be settled in the form of shares of Stock.  To the
extent that an award of Restricted Stock Units is subject to Section 409A, it
may contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order for such Award to comply with the
requirements of Section 409A.

(b)Rights as a Stockholder.  A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units.

(c)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 11 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate

5

--------------------------------------------------------------------------------

 

upon the grantee’s termination of employment (or cessation of service
relationship) with the Company and its Subsidiaries for any reason. 

7.

Transferability of Award

(a)Transferability.  Except as provided in Section 7(b) below, during a
grantee’s lifetime, his or her Award shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Award shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Award shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b)Administrator Action.  Notwithstanding Section 7(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Stock Options to his or her immediate family
members, to trusts for the benefit of such family members, or to partnerships in
which such family members are the only partners, provided that the transferee
agrees in writing with the Company to be bound by all of the terms and
conditions of these Terms and Conditions and the applicable Award.  In no event
may an Award be transferred by a grantee for value.

(c)Family Member.  For purposes of Section 7(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d)Designation of Beneficiary.  The grantee may designate a beneficiary or
beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death.  Any such designation shall be on a
form provided for that purpose by the Administrator and shall not be effective
until received by the Administrator.  If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.

8.

TAX WITHHOLDING

(a)Payment by Grantee.  The grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such
income.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the

6

--------------------------------------------------------------------------------

 

grantee.  The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee. 

(b)Payment in Stock.  Subject to approval by the Administrator, the Company’s
required tax withholding obligation may be satisfied, in whole or in part, by
(i) the Company withholding from shares of Stock to be issued pursuant to the
Award a number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due or (ii)
requiring that a certain number of shares with an aggregate Fair Market Value
that would satisfy the withholding amount due be sold immediately upon issuance
with the proceeds to be remitted to the Company. The Administrator may also
require the Award to be subject to mandatory share withholding (or mandatory
sale) up to the required withholding amount.  For purposes of share withholding
(or mandatory sale), the Fair Market Value of withheld shares shall be
determined in the same manner as the value of Stock includible in income of the
grantee.

9.

Section 409A awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

10.

TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)Termination of Employment.  If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Terms and Conditions.

(b)For purposes of the Award, the following events shall not be deemed a
termination of employment:

(i)a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(ii)an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

7

--------------------------------------------------------------------------------

 

11.

AMENDMENTS AND TERMINATION 

The Board may, at any time, amend these Terms and Conditions and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s consent.  [The Administrator is specifically authorized to exercise
its discretion to reduce the exercise price of outstanding Stock Options or
effect the repricing of such Award through cancellation and re-grants.]  Nothing
in this Section 11 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(a) or 3(b).

12.

STATUS OF AWARDS

With respect to the portion of any Award that has not been settled or exercised
and any payments in cash, Stock or other consideration not received by a
grantee, a grantee shall have no rights greater than those of a general creditor
of the Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

13.

GENERAL PROVISIONS

(a)No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b)Delivery of Stock Certificates.  Stock certificates to grantees under this
Award shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.  Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded.  All Stock certificates delivered pursuant to
the  Award shall be subject to any stop-transfer orders and other restrictions
as the Administrator deems necessary or advisable to comply with federal, state
or foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded.  The Administrator may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.  In addition to the terms and conditions provided herein, the
Administrator may

8

--------------------------------------------------------------------------------

 

require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator. 

(c)Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 13(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

(d)Other Compensation Arrangements; No Employment Rights.  Nothing contained in
these Terms and Conditions shall prevent the Board from adopting other or
additional compensation arrangements, including trusts, and such arrangements
may be either generally applicable or applicable only in specific cases.  The
grant of the Award does not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(e)Trading Policy Restrictions.  Option exercises and other Awards under the
Award Certificate and Terms and Conditions shall be subject to the Company’s
insider trading policies and procedures, as in effect from time to time.

(f)Forfeiture of Award under Sarbanes-Oxley Act.  If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Terms and Conditions during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.

(g)Clawback Policy.  This Award shall be subject to the Company’s clawback
policy, as in effect from time to time.

14.

GOVERNING LAW

This Terms and Conditions and the Award and actions taken thereunder shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

 

9